This is a conviction for hog-theft, the verdict being two years' confinement in the penitentiary.
When found in possession of the hogs, with their ears freshly cut and marks changed, appellant proposed to sell the hogs and pay the owner the proceeds of the sale, and later he offered to and did return them to the owner. This evidence does not bring these offers and the return of the property within the terms of the statute reducing the punishment where the stolen property is voluntarily returned by the taker. This was not a voluntary return of the property. Willson's Crim. Stats., secs. 1286, 1287.
Nor did the court err in failing to charge the punishment applicable to a misdemeanor theft. The undisputed evidence is that the hogs were worth considerably over $20.
It is contended the court erred in charging the punishment prescribed by the Act of 1893, which is not less than two years nor more than four years in the penitentiary. Under the former law, the punishment for hog-theft, if felony, was not less than two nor more than five years. This offense was committed prior to the Act of 1893, but the cause was tried subsequently to its becoming a law. In this state of case the ameliorated punishment should have been given, as was done in this case, unless the defendant had elected to be punished under the former law. This he did not do; hence the charge as given, in this respect, is correct. Penal Code, art. 15; Ledbetter v. The State (Texas Crim. App.), 29 S.W. Rep., 479.
The motion for a new trial, setting up newly discovered testimony, was properly overruled. This evidence was known to appellant before his trial, and process had been issued for the witness to enforce his attendance at the trial to testify in appellant's behalf, and he went to trial without asking a continuance or postponement on account of the absence of the witness.
The judgment is affirmed.
Affirmed.
Judges all present and concurring. *Page 642